         Case 4:21-cv-00829-HSG Document 22 Filed 03/05/21 Page 1 of 3




 1                                  UNITED STATES DISTRICT COURT

 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
     ELVIA CURIEL-RUTH, on behalf of                  )
 3   herself and all others similarly                      Case No. 4:21-cv-00829-HSG
                                                      )
     situated,                                        )
 4
                          Plaintiffs,                 )
                                                           APPLICATION FOR ADMISSION OF
 5                                                    )
                                                           ATTORNEY PRO HAC VICE;
            v.                                        )
                                                           ORDER
 6                                                    )
                                                           (CIVIL LOCAL RULE 11-3)
     ROBINHOOD SECURITIES, LLC, et al.,               )
 7                                                    )
                                                      )
 8                                                    )
                                                      )
 9                                                    )
                              Defendants.             )
10                                                    )
                                                      )
11                                                    )
                                                      )
12                                                    )
                                                      )
13

14

15          I, Gina Cora, an active member in good standing of the bar of New York, hereby
16   respectfully apply for admission to practice pro hac vice in the Northern District of California
17   representing Defendant E*TRADE Financial Corporation in the above-captioned action. My
18   local co-counsel in this case is Neal A. Potischman, an attorney who is a member of the bar of
19   this Court in good standing and who maintains an office within the State of California.
20
      MY ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
21    Davis Polk & Wardwell LLP                       Davis Polk & Wardwell LLP
      450 Lexington Avenue                            1600 El Camino Real
22
      New York, New York 10017                        Menlo Park, California 94025
23    MY TELEPHONE # OF RECORD:                       LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
      (212) 450-4000                                  (650) 752-2021
24    MY EMAIL ADDRESS OF RECORD:                     LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
      gina.cora@davispolk.com                         neal.potischman@davispolk.com
25
            I am an active member in good standing of a United States Court or of the highest court
26
     of another State or the District of Columbia, as indicated above; my bar number is: 4903019.
27

28
                                                       1
     PRO HAC VICE APPLICATION & ORDER
     CASE NO. 4:21-cv-00829-HSG
         Case 4:21-cv-00829-HSG Document 22 Filed 03/05/21 Page 2 of 3




 1            A true and correct copy of a certificate of good standing or equivalent official document

 2   from said bar is attached to this application.

 3            I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the

 4   Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local

 5   Rules.

 6

 7

 8            I declare under penalty of perjury that the foregoing is true and correct.

 9
     Dated:      March 1, 2021                               /s/ Gina Cora
10
                                                             Gina Cora
11

12
                                  ORDER GRANTING APPLICATION
13                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
14            IT IS HEREBY ORDERED THAT the application of Gina Cora is granted, subject to the
15   terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
16   appearance pro hac vice. Service of papers upon, and communications with, local co-counsel
17   designated in the application will constitute notice to the party.
18

19
     Dated:              3/5/2021
20                                                UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                                         2
     PRO HAC VICE APPLICATION & ORDER
     CASE NO. 4:21-cv-00829-HSG
     Case 4:21-cv-00829-HSG Document 22 Filed 03/05/21 Page 3 of 3




           Appellate Division of the Supreme Court
                    of the State of New York
                   First Judicial Department


     I, Susanna M. Rojas, Clerk of the Appellate Division of the
Supreme Court of the State of New York, First Judicial
Department, do hereby certify that

                       Gina Marie Cora
was duly licensed and admitted to practice as an Attorney and
Counselor at Law in all the courts of this State on January 31, 2011,
has duly taken and subscribed the oath of office prescribed by law,
has been enrolled in the Roll of Attorneys and Counselors at Law
on file in this office, is duly registered with the Administration
Office of the Courts, and according to the records of this Court is
currently in good standing as an Attorney and Counselor-at-Law.



                            In Witness Whereof, I have hereunto set
                            my hand in the City of New York on
                            February 24, 2021.




                                       Clerk of the Court




CertID-00002458
